— Application by petitioner, pursuant to statute (Judiciary Law, §90, subd 4) to have respondent’s name struck from the roll of attorneys and counselors at law upon the ground that she has ceased to be an attorney by virtue of having been convicted of a felony. On November 17, 1978 Ada Messina (who was admitted to practice in the Appellate Division of the Supreme Court, First Judicial Department on March 20, 1950 under the name Ada Sposato) was convicted, after trial, upon a jury’s verdict in the United States District Court for the Eastern District of New York of preparing and submitting and aiding in the preparation and submission of fraudulent claims for payment to the Internal Revenue Service, the Social Security Administration of the United States Department of Health, Education and Welfare and the New York State Department of Labor, Unemployment Division (US Code, tit 18, §§ 286, 287, 1341, 1342), all felonies. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, Ada Messina has ceased to be an attorney and counselor at law or competent to practice law as such. Application granted, an order will be entered directing that the respondent’s name be forthwith struck from the roll of attorneys and counselors at law. Mollen, P. J., Hopkins, Damiani, Titone and Margett, JJ., concur.